PER CURIAM.
We modify in open court the order of the United States District Court for the Southern District of New York which fixed the fees for legal services for George Eric Rosden at $45,000, and for Lawrence Berenson at $30,000, pursuant to § 20 of the Trading With the Enemy Act, 50 U.S.C.A.Appendix, § 20 (1958). This court has before it as much information as the district judge who decided the allowances solely on the basis of affidavits. In view of the amount recovered and the nature and quality of the services rendered over a protracted period of time, we find the allowances as requested, and which were agreed to by *452the party benefited, to be very reasonable and we can see no good reason why the amount agreed upon should not be allowed. Accordingly, we modify the order of the district court and allow Mr. Rosden $58,000, and Mr. Berenson $50,-000.